Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175813 Page 1 of 17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175814 Page 2 of 17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175815 Page 3 of 17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175816 Page 4 of 17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175817 Page 5 of 17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175818 Page 6 of 17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175819 Page 7 of 17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175820 Page 8 of 17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175821 Page 9 of 17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175822 Page 10 of
                                      17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175823 Page 11 of
                                      17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175824 Page 12 of
                                      17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175825 Page 13 of
                                      17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175826 Page 14 of
                                      17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175827 Page 15 of
                                      17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175828 Page 16 of
                                      17
Case 3:15-md-02670-JLS-MDD Document 2158 Filed 11/08/19 PageID.175829 Page 17 of
                                      17
